UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4425


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL ADAM ROOKS, a/k/a Adam Rooks, a/k/a Rooks Properties,
Incorporated, a/k/a R&J Development Company, Incorporated,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.      W. Earl Britt,
Senior District Judge. (7:08-cr-00136-BR-1; 7:11-cv-00020-BR)


Submitted:   May 4, 2012                  Decided:   June 21, 2012


Before KING, WYNN, and FLOYD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Chiege O. Kalu Okwara, LAW OFFICE OF CHIEGE O. KALU OKWARA,
Charlotte, North Carolina, for Appellant.    Jennifer P. May-
Parker, Assistant United States Attorney, William Ellis Boyle,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daniel    Adam    Rooks   pled    guilty,          pursuant      to    a   plea

agreement, to conspiracy to commit wire fraud and mail fraud, in

violation of 18 U.S.C. § 1349 (2006), and conspiracy to commit

money laundering, in violation of 18 U.S.C. § 1956(h) (2006).

The    district     court      sentenced    Rooks      to    eighty-seven           months’

imprisonment, followed by five years of supervised release.                               On

appeal,   Rooks’       counsel    filed    a   brief    pursuant          to   Anders     v.

California, 386 U.S. 738 (1967), stating that he could find no

meritorious       issues    for    appeal,     but     questioning          whether       the

district court erroneously applied a four-level enhancement for

Rooks’ role as a leader or organizer of a criminal activity that

involved five or more participants.              The Government has moved to

dismiss Rooks’ appeal to the extent it relates to his sentence,

asserting that Rooks waived his right to appeal his sentence in

his plea agreement.         We affirm in part and dismiss in part.

              We review de novo whether a defendant has effectively

waived his right to appeal.                United States v. Marin, 961 F.2d

493, 496 (4th Cir. 1992).               An appellate waiver must be “the

result of a knowing and intelligent decision to forgo the right

to appeal.”        United States v. Broughton-Jones, 71 F.3d 1143,

1146   (4th    Cir.    1995)     (internal     quotation         marks     and      citation

omitted).         To   determine     whether     a     waiver        is     knowing      and

intelligent,      we    examine    “the     totality        of    the     circumstances,

                                           2
including the experience and conduct of the accused, as well as

the accused’s educational background and familiarity with the

terms of the plea agreement.”                     United States v. General, 278

F.3d   389,    400    (4th    Cir.    2002)       (internal      quotation         marks   and

citation      omitted).       Generally,         if    a   court     fully      questions    a

defendant regarding the waiver of his right to appeal during the

Rule   11    colloquy,    the   waiver       is       both    valid    and      enforceable.

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).

However, this court will “refuse to enforce an otherwise valid

waiver if to do so would result in a miscarriage of justice.”

Id. (internal quotation             marks and citation omitted).

              Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Rooks

knowingly      and    voluntarily       waived         his     right       to   appeal     his

sentence.       In the plea agreement, Rooks agreed to waive the

right to appeal “whatever sentence is imposed, including any

issues      that     relate    to     the    establishment            of     the     advisory

Guidelines      range,    reserving        only    the       right    to    appeal    from   a

sentence in excess of the applicable advisory Guideline range.”

As the district court imposed a sentence within the advisory

Guidelines range, the issue Rooks seeks to raise on appeal falls

within the scope of his appellate waiver.                       Accordingly, we grant

the    Government’s       motion      to     dismiss         Rooks’        appeal    of    his

sentence.

                                             3
            The waiver provision, however, does not preclude this

court’s review of Rooks’ convictions pursuant to Anders.                            Prior

to accepting a guilty plea, a trial court must conduct a plea

colloquy in which it informs the defendant of, and determines

that the    defendant       comprehends,       the    nature      of   the   charge      to

which he is pleading guilty, any mandatory minimum penalty, the

maximum    possible      penalty      he   faces,      and     the     rights     he     is

relinquishing      by   pleading      guilty.        Fed.    R.    Crim.     P.   11(b);

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

Additionally,      the      district       court      must     ensure        that       the

defendant’s plea was voluntary and did not result from force,

threats, or promises not contained in the plea agreement.                              Fed.

R. Crim. P. 11(b)(2).

            We   find    that   the    district       court    complied       with      the

requirements of Rule 11.              In accordance with Anders, we have

reviewed the record and have found no meritorious issues for

appeal.    We therefore affirm Rooks’ convictions.

            This    court    requires      that      counsel      inform     Rooks,      in

writing,   of    his    right   to    petition       the    Supreme    Court      of    the

United States for further review.                    If Rooks requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

withdraw from representation.              Counsel’s motion must state that

a copy thereof was served on Rooks.                        We dispense with oral

                                           4
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                              AFFIRMED IN PART;
                                              DISMISSED IN PART




                                  5